        Case 4:19-cv-00792-BSM Document 25 Filed 03/22/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LARRY HUDSON and                                                            PLAINTIFFS
JAMES HOLMES

v.                          CASE NO. 4:19-CV-00792-BSM

CLARENCE THORNTON, JR. et al.                                             DEFENDANTS

                                         ORDER

       Defendants’ motion for summary judgment [Doc. No. 17] is denied.

                                   I. BACKGROUND

       Lary Hudson and James Holmes are suing Clarence Thornton, Jr., Buffalo Soldier’s

Motorcycle Club of America, LLC and Buffalo Soldier’s Motorcycle Club of America, Inc.

for trademark infringement. The undisputed facts are as follows:

       Hudson, Holmes, Thornton, and Johnnie Huddleston (collectively, “founders”),

founded the Buffalo Soldiers Motorcycle Club of America (“Buffalo Club”). Defs’ F. ¶ 1.

The club’s bylaws provide that the club’s colors, logo, and other trademarks belong to the

founders. Id. ¶ 4–5. Huddleston resigned from the club. Id. ¶ 12. Plaintiffs allege that, by

a two to one vote, they terminated Thornton’s membership after sending him written notice

of certain infractions. Id. ¶ 15–17.

       Thornton then formed defendant Buffalo Soldier’s Motorcycle Club of America

(“Buffalo, Inc.”), and filed a federal trademark application for a mark identical to the

Buffalo Club’s trademark, asserting that the trademark belonged to defendant Buffalo

Soldiers Motorcycle Club of America, LLC. (Buffalo LLC) Id. ¶19–20. He then filed a
         Case 4:19-cv-00792-BSM Document 25 Filed 03/22/21 Page 2 of 3




state trademark on behalf of Buffalo Corporation and filed a state lawsuit against plaintiffs

for trademark infringement and unfair competition. Id. ¶ 21-22. Defendants move for

summary judgment.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party may not

rest upon the mere allegations or denials in his pleadings. Holden v. Hirner, 663 F.3d 336,

340 (8th Cir. 2011). Instead, the non-moving party must produce admissible evidence

demonstrating a genuine factual dispute requiring a trial. Id. All reasonable inferences must

be drawn in a light most favorable to the nonmoving party. Holland v. Sam’s Club, 487 F.3d

641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility determinations are

made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                     III. DISCUSSION

       Summary judgment is denied because there are disputes of material fact concerning

the existence and validity of Buffalo Club’s bylaws, and the parties’ roles and authority in

Buffalo Club. Although plaintiffs argue that Thornton has no trademark priority over

plaintiffs because Buffalo Club’s bylaws gave all founders the same trademark rights, Mot.

Summ. J. at 4–6, Doc. No. 19, defendants assert that the bylaws presented by plaintiffs are


                                             2
         Case 4:19-cv-00792-BSM Document 25 Filed 03/22/21 Page 3 of 3




fraudulent and that the club never completed or ratified a set of bylaws, but instead had only

a “working copy.” Resp. Mot. Summ. J. at 1, Doc. No. 24. Defendants argue that since there

were no governing bylaws, they obtained the right to the trademark by registration, they are

not licensees of the trademark, and the federal and state registrations should not be cancelled

because there is a dispute of material fact regarding the rights to the trademark. Id. at 4–9.

There are sufficient material facts in dispute to create questions for the jury.

       IT IS SO ORDERED this 22nd day of March, 2021.



                                                     UNITED STATES DISTRICT JUDGE




                                              3
